The opinion of the court was delivered by
Stiles, J.
— The plaintiffs in this action, E. J. Wiley, O. W. Wiley, Harry Wiley, E. P. Wand, J. H. Snow-den, Chris. Wyman, Thomas J. Caskey and C. Brownlee, sought to foreclose laborers’ liens upon the same lumber as did the plaintiffs in Bexter Morton & Co. v. Spark-man, ante, p. 165. The pleadings, liens, and proceedings were the same as in the latter case, and for the reasons therein given, if there were no other defects, the same course would be pursued. But all the liens, excepting those of Wand and Snowden, were filed upon the shingles also, with no statements sufficient to show what portion of their labor was upon the lumber alone, which renders them incapable of enforcement. The claims of Wand and Snowden were not open to the objections above named, but the description was? “A quantity of lumber, being about 70,000 feet, . . . now lying at the defendant’s saw-mill, in said county.” We held in the other *172case that the same description, with the addition, “being the place where the said lumber was manufactured, and situate about two miles south of Port Blakely, on Puget Sound,” was sufficient, but cannot sustain this one. The statute (§ 1947) requires a description of the property to be charged with a lien, sufficient for identification with reasonable certainty; and there is a great difference between a location two miles along the shore of the Sound, below Port Blakely, and the entire county of Kitsap, when it comes to determining where the property liened was. Therefore, in this case, the order will be that the judgment be reversed, and the cause remanded, with instructions to the superior court to sustain the demurrer and dismiss the action. Costs to appellant.
Anders, C. J., and Dunbar, J., concur.
Hoyt and Scott, JJ., not sitting.